     Case: 1:19-cv-03547 Document #: 28 Filed: 06/17/19 Page 1 of 1 PageID #:3407




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                   Case No. 19-cv-03547
              Plaintiff,
                                                   Judge Gary Feinerman
v.
                                                   Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
              Defendants.


                       PLAINTIFF’S EX PARTE MOTION TO
                  EXTEND THE TEMPORARY RESTRAINING ORDER

        Plaintiff H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) seeks to extend the

Temporary Restraining Order granted and entered by the Court on June 10, 2019 [25], by a period

of fourteen (14) days until July 8, 2019. Such application is based upon this Motion and the

concurrently filed Memorandum of Law.

Dated this 17th day of June 2019.          Respectfully submitted,

                                           /s/ Justin R. Gaudio
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           RiKaleigh C. Johnson
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080
                                           312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           rjohnson@gbc.law

                                           Counsel for Plaintiff H-D U.S.A., LLC
